



EXHIBIT 10.1




Description of STERIS plc Non-Employee Director Compensation Program




Summarized below is the Director compensation program for STERIS plc (“STERIS”)
non-employee Directors for the term of office beginning July 30, 2019 and
subsequent terms.


An annual retainer of $415,000 is payable to the Chairman of the Board and an
annual retainer of $290,000 is payable to each other non-employee Director. The
retainer fees are payable in full at the beginning of each Director’s term.
Retainer fees are fully vested immediately, regardless of the form in which
paid.


For the term of office beginning July 30, 2019, $280,000 of the retainer fee is
payable as follows to all Directors: $80,000 in cash, $100,000 in stock options
and $100,000 in career restricted stock units (“CRSUs”). Each Director was given
the option to elect to receive all or a part of the cash or option portions of
the foregoing fee in STERIS shares or CRSUs and was given the option to elect to
receive all or part of the CRSU portion of the foregoing fee in STERIS shares.


The remaining $10,000 of the retainer fee for the term of office beginning in
2019 is payable to each of the Directors, other than the Chairman, as follows:
$2,000 in cash, $4,000 in options and $4,000 in CRSUs. The remaining $135,000 of
the retainer fee for the Chairman for the term of office beginning in 2019 is
payable as follows: $43,000 cash, $46,000 CRSUs, and $46,000 options.


For the term of office beginning in 2020, the retainer fees will be as follows:
$82,000 in cash ($123,000 for the Chairman), $104,000 in stock options ($146,000
for the Chairman) and $104,000 in CRSUs (“CRSUs”) ($146,000 for the Chairman).
Each Director will be given the option to elect to receive all or a part of the
cash or option portions of the fee in STERIS shares or CRSUs and to elect to
receive all or part of the CRSU portion of the fee in STERIS shares.


Notwithstanding the foregoing, the available forms of payment for Directors who
have not satisfied the Company’s Non-Employee Director Stock Ownership
Guidelines are limited until such time as those Guidelines have been satisfied.
A Director who has not met the Guidelines will receive a retainer fee of $82,000
in cash, with the remaining portion of such Director’s retainer fee payable in
CRSUs. The Director also may elect to receive additional CRSUs in lieu of all or
part of the cash portion of the fee.


Permitted elections for incumbent Directors are required to be made on or before
the December 31 that immediately precedes the beginning of the term for which
the compensation will be paid.


The number of CRSUs or STERIS shares a Director is entitled to receive is
determined based upon the dollar amount of the retainer fees elected to be
received in CRSUs or STERIS shares, and the NYSE STERIS per share closing price
on the effective date of grant. The number of options a Director is entitled to
receive is determined based upon the same factors and a Black-Scholes
calculation, and the option price is the NYSE per share closing price on the
effective date of grant.


A Director’s CRSU’s will be settled in STERIS ordinary shares six months after
the cessation of the Director’s Board service. Directors will be paid cash
dividend equivalents on their CRSUs as dividends are paid on STERIS ordinary
shares.






--------------------------------------------------------------------------------





Annual Committee Chair fees are payable in the following amounts, with payments
to be made at the beginning of each term: $25,000 for the Audit Committee Chair,
$20,000 for the Compensation and Organization Development Committee Chair and
$15,000 for the other standing Committee Chairs. Meeting fees are payable at a
rate of $1,000 per meeting for Board meetings and assigned Committee meetings
attended in excess of 20 during the annual term.


The STERIS Director compensation program for non-employee Directors may be
modified by the Board of Directors.




